Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Allowable Subject Matter
The combination both dependent claim 39 and dependent claim 36 would be allowable over the prior art of record together with the limitations of the base claim and any intervening claims. 
Election
Claims 1-20 are cancelled.
Applicants have elected group I, or claims 21-40. 
Claims 41-61 are withdrawn.  
Response to the applicant’s arguments
The previous rejection is withdrawn. Over the course of a new search a new rejection is made herein. Applicant’s arguments are now moot in view of the new rejection of the claims. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21 and 37 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of NPL, Lui, Yecheng et al., A virtual-waypoint based artificial potential field method for UAV path planning, 2016 IEEE Chinese Guidance, Navigation and Control Conference (CGNCC)( https://ieeexplore.ieee.org/abstract/document/7828913) (hereinafter “Yecheng”).
. 
    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    585
    432
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    956
    795
    media_image2.png
    Greyscale
 Taveira discloses “ 21.    (New) A control system for controlling an unmanned aircraft system (UAS) that operates in an aerial environment with other unmanned aircraft systems (see FIG. 1d and processor 129) tracked by a base station or air traffic control devices, (see paragraph 45) the control system comprising: (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)
an operating system embedded into a UAS hardware layer to provide a plurality of control layers (see claims 1-3 where the drone has a 1. Restricted area which they are not allowed access and 2. An area where they are allowed access and 3. Conditional access to access the restricted areas) for controlling the operation of the UAS,  (see paragraph 181-182) the operating system or the base station or air traffic control devices configured for establishing a virtual packet defining a physical space established around the UAS as the UAS travels within the aerial environment, (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a 

    PNG
    media_image3.png
    776
    507
    media_image3.png
    Greyscale

 the virtual packet having zone packet parameters establishing a proximity boundary based on one or more characteristics of at least one of the UAS (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) or obstructions determined within the physical space of the virtual packet, the proximity boundary of the virtual packet encapsulating a volume greater than a physical volume of the UAS; (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area)

wherein a representation of the virtual packet or a physical location of the UAS is transmitted to a base station or air traffic control devices corresponding to a present location of the UAS, the base station or air traffic control devices configured to route the UAS in conjunction with the other unmanned aircraft systems based on a virtual roadway map data structure having a plurality of traffic corridors for routing the unmanned aircraft systems, (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) each of the UAS and the other unmanned aircraft systems tracked as simple two dimensional or three dimensional polygonal objects defined by the virtual packet travelling within the virtual roadway map data structure and the plurality of traffic corridors. (see paragraph 63-69 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does , (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and  
    PNG
    media_image3.png
    776
    507
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    346
    409
    media_image4.png
    Greyscale
Yecheng teaches “…residing on or coupled to the UAS ….the UAS, the operating system controlling the movement of the UAS within the proximity boundary of the virtual packet; ….traffic corridors, such that control tasks are divided between (i) 
the base station or the air traffic devices controlling positioning of the virtual packet corresponding to the UAS 
along a path in the virtual roadway map data structure through routing instructions and
 (ii) the operating system  (see page 1-2 section 1 where the uav can include a control system for controlling the movement of the uav and see paragraph 1-12 where the origin is a start location and then the UAV has an attraction force to the destination in terms of instructions and then a repulsion force from the objects to provide a virtual path for the uav to take)
controlling the movement of the UAS within the proximity boundary of the virtual packet. (see page 1-3 and FIG. 6 where the virtual environment for the uav is simulated for a number of random threats and where a path planning in FIG. 6-7 is provided 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Yecheng with the disclosure of Taveira since Yecheng teaches that an attraction force can be provided to the uav to the destination while a repulsion force can be provided to the uav for threats and a bounding box around the threat.  This can plot a trajectory using the repulsion and attraction forces shown to the destination that completely avoids all obstructions and  threats. See abstract. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US 2018/0267562A1 to MacCready that was filed in 2017 and in view of Yecheng.

    PNG
    media_image5.png
    790
    695
    media_image5.png
    Greyscale
Taveira is silent but MacCready teaches “22.    (New) The control system of claim 21, wherein the proximity boundary of the virtual packet is defined based on speed capabilities of the UAS to define the physical space based at least on a safety multiple of a minimum safe distance to obstructions within a boundary of the virtual packet”.  (see paragraph 8, 18, 24, 65-66); 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Taveira with the teachings of MacCready since MacCready teaches that a group level behavior of a number of UAVs can provide a traffic management function across all  UAVs without a ground based communication infrastructure.  An on-board UAV autopilot that can react to changes in traffic density while still abiding by limitations on speed and path dependencies can result in more efficient and safer travel corridors. See paragraph 1-4 and the abstract.  The processors can provide where the speeds of the drones can be controlled and a safe distance between the drones along a path 205 can be controlled and maintained.  See abstract and FIG. 5, blocks 1-12 of MacCready.
Claim 23 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent No.: US 11,048,277 B1 to Zhu et al. that was filed in 6-2018 and in view of Yecheng.

    PNG
    media_image6.png
    739
    863
    media_image6.png
    Greyscale

Taveira is silent but Zhu et al. teaches “23.    (New) The control system of claim 21, wherein the proximity boundary of the virtual packet is defined based on a determination, by the operating system, of whether a visible line of sight (VLOS) is established between an operator of the UAS and the UAS”. (See FIG. 9 where the drone 100 maintains a line of sight with the user 102; and col. 31, lines 10-60 and col. 9, lines 1-30);


Claims 24-26 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent No.: US 11,048,277 B1 to Zhu et al. that was filed in 6-2018 and in view of U.S. Patent Application Pub. No.: US 2017/0069214A1 to Dupray and in view of Yecheng.

 “24.    (New) The control system of claim 23, wherein the virtual roadway map data structure includes a plurality of different layers of corridors, each layer of corridors representing a different altitude upon which the UAS can travel within”. (see paragraph 401);
            It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Dupray with the disclosure of Bevacqua before the time the invention was made since Dupray teaches that damaged drones may have access to a server to obtain navigation instructions and to provide improved navigation capabilities.  Additionally, thin computer or limited computer UAV devices may also be used to access better navigation system services on a cloud. This reduces the overall costs of the UAV while maintaining the navigation quality of the UAV fleet.  See paragraphs 1-10 and 322 and the abstract.
Taveira is silent but Dupray et al. teaches “25.    (New) The control system of claim 24, wherein the proximity boundary of the virtual packet is defined based at least on which layer of corridors of the plurality of different layer of corridors the UAS is travelling within or an altitude level in which the UAS is travelling within. (See paragraphs 212-215 and FIG. 2)”. 
             It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Dupray with the disclosure of Bevacqua before the time the invention was made since Dupray teaches that damaged drones may have access to a server to obtain navigation instructions and to provide improved navigation capabilities.  Additionally, thin computer or limited computer UAV devices may also be used to access better navigation system services on a cloud. This reduces the overall costs of the UAV while maintaining the navigation quality of the UAV fleet.  See paragraphs 1-10 and 322 and the abstract.

    PNG
    media_image7.png
    606
    784
    media_image7.png
    Greyscale

Taveira is silent but Dupray et al. teaches “26.    (New) The control system of claim 24, wherein the plurality of different layer of corridors the UAS are generated based on replicating a base layer of corridors. (See paragraphs 212-215 and 242 and FIG. 2 where the base corridor a, and then b and then c to d)”.
            It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Dupray with the disclosure of Taveira before the time the invention was made since Dupray 

Claims 27-29 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.: US 2017/0148340 A1 to Popa-Simil et al. and in view of Yecheng.

Taveira is silent but Popa-Simil  et al. teaches “27.    (New) The control system of claim 21, wherein the proximity boundary of the virtual packet is defined based on an ability of the UAS to stabilize in response to detected environmental characteristics, including at least one of wind speed, air pressure, presence of animals, or relative humidity”. (see paragraph 38 and 39, 293);


Taveira is silent but Popa-Simil  et al. teaches “28.    (New) The control system of claim 21, wherein the base station or the air traffic control devices transmit operating characteristics to the operating system that define parameters that modify the proximity boundary of the virtual packet”. (see paragraph 38 and 39, 293 and FIG. 4);
            It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of POPA with the disclosure of Taveria before the time the invention was made since POPA 

Taveira is silent but Popa-Simil  et al. teaches “29.    (New) The control system of claim 28, wherein the operating characteristics include at least one of UAS class types, zone-based jurisdictional modifiers, or user license type of an operator of the UAS”. (See paragraph 17-18);
            It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of POPA with the disclosure of Taveria before the time the invention was made since POPA teaches that a drone can include a self stabilization system contained within the drone. The drone can also include a sensor for detecting the airspeed and the relative humidity.  Once activated, the self stabilization system can include a tilt detector where a pilot command can be provided in response to 

Claims 30-31 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.: US 2021/0163068 A1 to Zhu et al. (hereinafter ‘Zhu ‘068”) and in view of Yecheng.

    PNG
    media_image8.png
    646
    843
    media_image8.png
    Greyscale

Taveira is silent but Zhu ‘068 teaches “30.    (New) The control system of claim 21 further comprising a processor configured for positioning the UAS within the virtual packet as the UAS travels along a path in accordance with routing instructions generated based at least on the routing of the virtual packet, the path generated by the processor to avoid objects within the virtual packet that do not block an entirety of a leading edge of the virtual packet”.  (see paragraph 127 and FIG. 7 
            It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhu ‘068 with the disclosure of Taveria before the time the invention was made since Zhu ‘068 teaches that a drone can include a path and an avoidance circle around a proposed harmful object. This can ensure that the vehicle avoids the object by avoiding the entire circle around the object. This can provide a margin of safety for collision avoidance.      See paragraphs 115-127 of Zhu ‘068. 

Taveira is silent but Zhu ‘068 teaches “31.    (New) The control system of claim 30, wherein the processor is a machine learning processor (MLP) that is configured for controlling operation of the UAS within the virtual packet by dynamically minimizing an error term based on a centroid of the virtual packet such that the UAS is biased to fly in the selected path within the virtual packet that is closest to the centroid of the virtual packet as the virtual packet is being routed in accordance with the virtual roadway map data structure, the centroid of the virtual packet representing a target position of the UAS. (see paragraph 127-
            It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Zhu ‘068 with the disclosure of Taveria before the time the invention was made since Zhu ‘068 teaches that a drone can include a path and an avoidance circle around a proposed harmful object. This can ensure that the vehicle avoids the object by avoiding the entire circle around the object. This can provide a margin of safety for collision avoidance.      See paragraphs 115-127 of Zhu ‘068. 

Claim 32 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of U.S. Patent Application Pub. No.: US 2021/0163068 A1 to Zhu et al. (hereinafter ‘Zhu ‘068”) and in view of United States Patent Application Pub. No.: US 2018/0270611A1 to Jones that was filed in 2014 and in view of Yecheng.

    PNG
    media_image9.png
    993
    1080
    media_image9.png
    Greyscale

Taveira is silent but JONES  teaches “32.    (New) The control system of claim 30, wherein the processor is a machine learning processor (MLP) configured for object recognition to determine whether an obstruction blocking the entirety of the leading edge of the virtual packet is a temporary obstruction or a permanent obstruction, and responsive to a determination that the obstruction is a permanent obstruction, (see paragraph 117 and see FIG. 10 where the drone 920 approaches a permanent obstruction or dwelling and then can exit the permanent obstruction 904 and see paragraph 98 where the geofence for the uav can be permanently or  temporary boundaries and in FIG. 10 the drone can be changed to not access the geofence in 900 in FIG. 10)”
generating a data message for transmission to the base station or the air traffic control devices to request updated routing instructions.  (see paragraph 129 and 130 where the geofences are updated and sent to the drones)
            It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of JONES with the disclosure of Taveria before the time the invention was made since JONES teaches that a drone can include areas that are restricted and they are prevented access. However, the restrictions are dynamic and a time period of later an updated is sent to the drones to change the restrictions where a drone can now be allowed access. This cloud based change can improve navigation accuracy for what geofenced areas they can or cannot enter.     For example, a stadium or dwelling may permitted when there is no one there but may be restricted at other times.  See paragraph 120-129 of Jones. 
 


Claims 33-35 and 37 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of Yecheng.
Taveira discloses “33.    (New) The control system of claim 21, wherein the base station or the air traffic control devices transmit data sets representing the virtual roadway map data structure having the plurality of traffic corridors and other unmanned aircraft systems operating within the virtual roadway map data structure, and the base station or the air traffic control devices are configured to provide a set of points for navigating the path between a source entry point in the virtual roadway map data structure and a destination exit point in the virtual roadway map data structure, and the operating system is configured to navigate the UAS along the path provided by the set of points”. (see paragraph 63-69 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn , (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a  
    PNG
    media_image3.png
    776
    507
    media_image3.png
    Greyscale
 a 
Taveria discloses “34.    (New) The control system of claim 21, wherein the UAS is controlled in accordance with the base station or the air traffic control devices and the virtual roadway map data structure only when the UAS travels within an area defined by the virtual roadway map data structure. (see FIG.3b when the signal is provided when the drones pass to not enter and see paragraph 63-69 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter the restricted areas 260a and 260b and can conditionally enter the areas 260a-b; see claim 1-9), (see claims 1-10 and see paragraph 55-57 where the server 204 can indicate that there is a heart beat check to determine if the drone systems are still functioning) (See FIG. 2c where the drone starts at 250 and moves along  lines 251, 253, 255 and 257 to the destination 210 and does not enter  
    PNG
    media_image3.png
    776
    507
    media_image3.png
    Greyscale
 a 
 “35.    (New) The control system of claim 34, wherein one or more locations existing outside the area defined by the the(SIC) virtual roadway map data structure are defined as different application zones where operator control of routing of the UAS is possible, and the paths within the virtual roadway map data structure are established as paths between the different application zones; and wherein when the UAS is travelling within the area defined by the virtual roadway map data structure, the operator control of the routing of the UAS is disabled”. (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting 

    PNG
    media_image3.png
    776
    507
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 36 is rejected under 35 U.S.C. sec. 103 as being obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US 2011/0136503 A1 to Sridhara et al. and in view of United States Patent Application Pub. No.: US 2009/0098872A1 to Deshlpande et al. and in view of Yecheng

    PNG
    media_image10.png
    693
    730
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    802
    602
    media_image11.png
    Greyscale
Taveria is silent but Sridhara teaches “..36.    (New) The control system of claim 21, wherein the base station or the air traffic control devices apply time-division ….computational algorithms to subdivide positions along the virtual roadway map data structure within the plurality of corridors for routing the virtual packet and other virtual packets corresponding to other unmanned aircraft systems.” (see FIG. 2 where the computing device has a temporal restriction parameter and a spatial parameter for restrictions in block 222-238 and FIG. 6 and p. 56-72; see claims 1-12);
            It would have been obvious for one of ordinary skill in the before at the time the invention was made to combine the teachings of SRIDHARA of QUALCOMM™ with the disclosure of Taveria before the time the invention was made since SRIDHARA teaches that a hierarchal zone structure can be provided in a geographic area. This can subdivide the area into different zones (a, b, c, d, n).   However, data can be provided to only some zones to save costs while other data is essential in other zones and can be provided regardless of cost. This provides an improved communication network that is faster and targeted based on the amount of drones/mobile devices and the geographic limitations.     See paragraphs 1-17 and 222-238 of Sirdhara. 

multiplexing” (see paragraph 52); 
            It would have been obvious for one of ordinary skill in the before at the time the invention was made to combine the teachings of Deshlpande with the disclosure of Taveria before the time the invention was made since Deshlpande teaches that a multiplexer and demultiplexer can be used with and to provide a scaled wireless communication to receive signal transmission and reception from many drones.    See paragraph 40-52 and 1-9 of Deshlpande.

Taveria discloses “37.    (New) The control system of claim [[12]] 21, wherein the operating system is configured to request a new path from the base station or the air traffic control devices within the virtual roadway map data structure when the operating system detects permanent obstruction blocking the path of the virtual packet within which the UAS will travel. (See FIG. 3a where the path 311c is provided or  
    PNG
    media_image12.png
    607
    583
    media_image12.png
    Greyscale

 Claim 38 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US 2011/0136503 A1 to Sridhara et al.  and in view of Yecheng.

Taveria is silent but Sridhara teaches “..38.    (New) The control system of claim 21, wherein the virtual packet is dynamically resized as the UAS travels within the virtual roadway map data structure and the plurality of traffic corridors”.  (See FIG. 5, where the map can be provided in four block and then resized in blocks a-c);
            It would have been obvious for one of ordinary skill in the before at the time the invention was made to combine the teachings of SRIDHARA of QUALCOMM™ with the disclosure of Taveria before the time the invention was made since SRIDHARA teaches that a hierarchal zone structure can be provided in a geographic area. This can subdivide the area into different zones (a, b, c, d, n).   However, data can be provided to only some zones to save costs while other data is essential in other zones and can be provided regardless of cost. This provides an improved communication network that is faster and targeted based on the amount of drones/mobile devices and the geographic limitations.     See paragraphs 1-17 and 222-238 of Sirdhara. 

Claims 39-40 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 11-15-2018 and in view of United States Patent Application Pub. No.: US 20180061251 A1 to Pradeep et al. that was filed in 8-2016 and in view of Yecheng.

Taveria is silent but Pradeep teaches “..39.    (New) The control system of claim 21, wherein the virtual packet is dynamically resized responsive to altitude level changes when the UAS travels within the virtual roadway map data structure and the plurality of traffic corridors”.  (see paragraph 43-51 and FIG. 2-3)
            It would have been obvious for one of ordinary skill in the before at the time the invention was made to combine the teachings of Pradeep with the disclosure of Taveria before the time the invention was made since Pradeep teaches that a server can provide hints to the drone for an improved flight plan that is dynamic for collision and weather avoidance. At block 410, the UAV may request NAD for a specific flight from a server. The requesting may include sending flight-specific information to the server. As described above, the flight-specific information may include the source and destination of the flight and one or more characteristics of the UAV. The one or more characteristics may include, for example, special privileges of the UAV or its 

Taveria is silent but Pradeep teaches “..40.    (New) The control system of claim 21, wherein the virtual packet is dynamically resized responsive to weather conditions. (See paragraph 6, 43-51 and FIG. 2-3). 
            It would have been obvious for one of ordinary skill in the before at the time the invention was made to combine the teachings of Pradeep with the disclosure of Taveria before the time the invention was made since Pradeep teaches that a server can provide hints to the drone for an improved flight plan that is dynamic for collision and weather avoidance. At block 410, 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668